Citation Nr: 0814150	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  02-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1972 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
schizophrenia, diabetes mellitus, type II, hepatitis C, and a 
low back disorder.  While the issue of entitlement to service 
connection for schizophrenia has been adjudicated by the RO 
on a de novo basis, as a result of a previous final denial, 
the Board is required to consider whether new and material 
evidence has been submitted to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

The issues of entitlement to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia and entitlement to service 
connection for hepatitis C and a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Diabetes mellitus, type II, was not shown during service or 
in the one year period following service, and is not related 
to any in-service disease or injury.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in June 2003 and September 2007 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim.  Although the first letter erroneously advised the 
veteran that the claim for service connection for diabetes 
mellitus had been previously finally denied, this error was 
rectified in the September 2007 letter.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter further advised 
the veteran of the bases for assigning ratings and effective 
dates.  While the notice letters were not sent before the 
initial RO rating decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of an August 2003 supplemental statement of 
the case following the June 2003 notice letter, and the 
December 2007 supplemental statement of the case following 
the notice letters of March 2006 and September 2007.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims file, 
as are post-service VA inpatient and outpatient treatment 
records.  The Board further notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.

The veteran has also not indicated any intention to provide 
additional evidence in support of his claim.

The Board also does not find that it is necessary to remand 
the veteran's claim for service connection for diabetes 
mellitus for an examination and etiological opinion.  More 
specifically, as will be shown more fully below, while the 
Board finds that the veteran is certainly capable of 
identifying his current and continuing symptoms (see 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), there is no 
evidence of any in-service complaints or treatment for this 
disorder.  Thus, the Board finds that an examination as to 
this claim is not warranted under 38 C.F.R. § 3.159(c)(4)(B) 
and (C) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  

When a veteran served 90 days or more during a period of war 
and diabetes mellitus or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he developed diabetes mellitus, 
type II, as a result of allegedly unsanitary immunizations he 
was given during service.  

The veteran's service medical records do not reflect any 
complaints or treatment for diabetes mellitus.  These records 
do confirm that the veteran received several immunizations in 
May and June of 1972, but no complications were noted with 
respect to any of these immunizations.  The only in-service 
glucose reading was obtained in February 1974, at which time 
the veteran's glucose was noted to be 90.  On separation 
examination in May 1974, sugar evaluation was noted to reveal 
negative findings.  

VA treatment records over the period of June 1975 to October 
1993 do not reflect complaints or treatment for diabetes 
mellitus.  A VA treatment record from September 2000 
indicates that the veteran did not have an active diagnosis 
of diabetes mellitus.

A VA treatment record from November 2000 reveals that the 
veteran had an elevated fasting blood sugar and that the 
diagnosis included rule out diabetes.

VA treatment records dated in and after February 2001 reflect 
assessments that included diabetes mellitus, type II.


Analysis

The record reflects multiple diagnoses of diabetes mellitus, 
type II, beginning in February 2001.  Therefore, the Board 
concedes the existence of a current disability with respect 
to this claim.  Since the veteran's DD Form 214 does not 
reflect that the veteran served in Vietnam, and he did not 
receive any medals reflecting such service, the Board 
concludes that the veteran did not serve in Vietnam, and is 
therefore not entitled to a presumption that he was exposed 
to herbicides in connection with his active service.  It is 
the veteran's contention, however, that his diabetes mellitus 
is somehow related to allegedly unsanitary immunizations that 
he was subjected to during service.  

Therefore, in order to prevail on the claims, there must be 
evidence linking the veteran's diabetes mellitus to service, 
either as a result of unsanitary immunizations or otherwise.  
In this case, since the veteran is not entitled to 
presumptive service connection based on exposure to Agent 
Orange, there would have to be competent medical evidence 
linking the veteran's diabetes mellitus to service, or to a 
period of one year after service, and the record simply does 
not contain such evidence.  

The veteran is competent to describe his symptoms and 
observations.  However, his statement that his diabetes 
mellitus is related to unsanitary immunizations during 
service has no probative value.  More specifically, the 
statements of the veteran that seek to link his diabetes 
mellitus to active military service as a result of allegedly 
unsanitary immunizations are of minimal or no weight as it 
has been held that lay assertions with respect to issues of 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Rather, the more probative and persuasive evidence instead 
reflects no complaints or treatment of diabetes during 
service, normal findings with respect to the veteran's sugar 
at the time of the veteran's last service examination in May 
1994, no relevant symptoms or diagnoses within one year of 
service separation, and that the first documented diagnosis 
of diabetes mellitus was contained within VA treatment 
records dated in August 2001.  Significantly, there is no 
medical evidence or opinion relating his diabetes mellitus to 
his period of service.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed diabetes 
mellitus and service, and that the claim should therefore be 
denied.  


ORDER

Service connection for diabetes mellitus, type II, is denied.





REMAND

Turning first to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia, the record reflects that while 
the RO provided VCAA notice on the basis that this was a new 
and material claim, it unfortunately did so pursuant to the 
version of 38 C.F.R. § 3.156(a) that was in effect for claims 
filed after August 2001, and the subject claim was filed 
prior to that date.  Consequently, the Board finds that this 
claim must be remanded for corrected VCAA notice pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006) based on the version 
of 38 C.F.R. § 3.156(a) in effect prior to August 2001.

As for the remaining claims for service connection for 
hepatitis C and a low back disorder, there is current 
evidence of hepatitis C and a low back disability.  There is 
also in-service evidence of treatment for low back complaints 
in March 1974, and while there is significant in-service 
evidence of intravenous drug use in 1974, a February 1974 
notation in which the veteran denied previous episodes of 
hepatitis implies a previous diagnosis of hepatitis, and 
immunization has been recognized as a potential source of 
hepatitis infection.  Therefore, the Board finds that the 
veteran should be afforded appropriate examinations and 
opinions as to whether any low back disability is related to 
service and whether the veteran's hepatitis C is related to 
immunizations he received during service in May and June of 
1972.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for 
schizophrenia; (2) that VA will seek to 
obtain; and (3) that he is expected to 
provide.  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.

This notice should include an 
explanation of the basis for the 
previous denial and what the evidence 
must show in order to reopen this 
veteran's particular claim based on the 
version of 38 C.F.R. § 3.156(a) in 
effect prior to August 2001.  A copy of 
the notification should be placed in 
the claims folder.

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
October 2007.

3.  The veteran should then be afforded 
an appropriate examination to determine 
the etiology of his hepatitis C.  All 
indicated studies should be performed, 
to include enzyme immunoassay (EIA) and 
recombinant immuoblot assay (RIBA-2) 
testing.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  

If hepatitis C is found to be present, 
the examiner should thoroughly review 
the veteran's history of risk factors 
associated with hepatitis (prior to, 
during, and after service), such as 
intravenous drug use and immunization 
during service, and render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that he contracted hepatitis 
during active service as a result of 
unsanitary immunization.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

4.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of any low back 
disability.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any low back disability 
is related to the veteran's active 
service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

5.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


